 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 1 ofDIVISION
                                                                                           ANTONIO 8
1-800 flowers.com                        Always Best Care San Antonio       Arland Schnacker
P.O. Box 29901                           14855 Blanco Road                  PO Box 65172
New York, NY 10087                       San Antonio, TX 78216              San Antonio, TX 78265



2/90 Sign Systems                        Alzheimer's Association            Arthur G Pena
P.O. Box 888289                          10223 McAllister Frwy              2627 Ackerman Rd
Grand Rapids, MI 49588                   San Antonio, TX 78216              San Antonio, TX 78219



A Place for Mom, Inc.                    Amanda Kurtz                       AT&T
PO Box 913241                            20271 Stone Oak Parkway            1 AT&T Center
Denver, CO 80291                         San Antonio, TX 78258              San Antonio, TX 78219



AAA Appliance Service                    American Healthcare Management G AT&T
304 Marilyn Dr                           727 Abby Mist Drive              P.O. Box 5001
Schertz, TX 78154                        St Johns, FL 32259               Carol Stream, IL 60197



ActivityConnection.com LLC               American Medical Technologies, I AT&T
818 SW Third Ave #222                    7322 Triple Elm South            PO Box 105414
Portland, OR 97204                       San Antonio, TX 78263            Atlanta, GA 30348



Alejandro Callahan                       Anchor Flag & Pole, Inc            Bank Direct Capital Finance, LL
415 Future Dr.                           3750 W Northwest Hwy               P.O. BOX 660448
San Antonio, TX 78213                    Dallas, TX 75220                   Dallas, TX 75266



Alere Toxicology                         Approved to Print LLC              Bell Nunnally
BOX 536506                               300 Britain Circle                 3232 McKinney Avenue Ste 1400
Pittsburgh, PA 15253                     Irving, TX 75062                   Dallas, TX 75204



Alfresco Software Limited        Aquarium & Pond Solutions                  Bexar County Appraisal District
The Place.Bridge Avenue          19422 Arrowood Place                       411 N Frio St
Maidenhead Berks. SL6 1AF, Unite Garden Ridge, TX 78266                     San Antonio, TX 78207



All Out Graphics LLC                     Argentum                           Bexar County Tax Assessor Collec
702 Elm Street                           PO Box 34806                       PO Box 2903
Waller, TX 77484                         Alexandria, VA 22334               San Antonio, TX 78299



Alma Munoz                               Arias Painting Company             Bouchard Insurance Inc
20271 Stone Oak Parkway                  PO Box 796661                      PO Box 6090
San Antonio, TX 78258                    Dallas, TX 75379                   Clearwater, FL 33758
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 2 ofDIVISION
                                                                                           ANTONIO 8
Bracken Plumbing Inc                     City of San Antonio                Culligan Water Conditioning Co.
17333 Bell North Dr                      PO Box 839975                      1034 Austin Street
Schertz, TX 78154                        San Antonio, Tx 78283              San Antonio, TX 78208



Briggs Healthcare                        City of San Antonio                CVS Pharmacy Inc
4900 University Ave                      Financial Services Division        83649 Collection Center Drive
West Des Moines, IA 50266                San Antonio, TX 78291              Chicago, IL 60693



Brightview Landscape Services            City of San Antonio - Police Dep Darling Ingredients Inc
PO Box 31001-2463                        315 S Santa Rosa                 PO Box 530401
Pasadena, CA 91110                       San Antonio, TX 78207            Atlanta, GA 30353



Bulverde Spring Branch Activity          CliftonLarsonAllen LLP             Darling Ingredients Inc.
30280 Cougar Bend                        P.O. Box 679487                    PO Box 554885
Bulverde, TX 78163                       Dallas, TX 75267                   Detroit, MI 48255



Caring.com                               CPS Energy                         Darling International, Inc
P.O. Box 7689                            511 S. Salado St.                  1240 Sargent Road
San Francisco, CA 94120                  San Antonio, TX 78207              Dallas, TX 75203



Carolina Nutrition Consultants I CPS Energy                                 Darrell Brogdon
407 W Main Street                PO Box 2678                                7113 San Pedro
Lexington, SC 29072              San Antonio, TX 78289                      San Antonio, TX 78216



Certified Floors & Installations Creative Forecasting, Inc.                 Debbie Smith
4177 Louetta Road                P.O. Box 7789                              20271 Stone Oak Pkwy
Spring, TX 77388                 Colorado Springs, CO 80933                 San Antonio, TX 78258



Certified Service Center                 CSC                                Deborah R. Marshall
813 South Eastman Road                   PO Box 13397                       PO Box 17083
Longview, TX 75602                       Philadelphia, PA 19101             San Antonio, TX 78217



CFP Fire Protection                      CSC Service Works                  Delaware Secretary of State
153 Technology Dr.                       1204 Bethel Rd, Suite 160          Division of Corporations
Irvine, CA 92618                         Coppell, TX 75019                  Binghamton, NY 13902



Christian Figueroa                       CSC Service Works / Coinmach       Dell Marketing L.P
9525 Katy Frwy Ste 445                   P.O. Box 27288                     P.O. Box 676021
Houston, TX 77024                        New York, NY 10087                 Dallas, TX 75267
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 3 ofDIVISION
                                                                                           ANTONIO 8
Direct Supply, Inc.                      FedEx                              Harbor Linen
Box 88201                                PO Box 660481                      P O Box 3510
Milwaukee, WI 53288                      Dallas, TX 75266                   Cherry Hill, NJ 08034



Direct TV                                Fein Tuned                         HD Supply
4208 Culebra Road                        3739 Colter Rd                     PO Box 509058
San Antonio, TX 78228                    San Antonio, TX 78247              San Diego, CA 92150



DirectTV                                 Firetrol Protection Systems        HealthCare Interactive, Inc.
P.O. BOX 105249                          400 Garden Oaks Blvd               8800 Highway 7
Atlanta, GA 30348                        Houston, TX 77018                  Minneapolis, MN 55426



Discount Printed Promos                  Firetrol Protection Systems, Inc Hearst Newspapers LLC
60 E Main Street                         105 Windy Meadows Dr - Bldg 1    PO Box 80087
Carpentersville, IL 60110                Schertz, TX 78154                Prescott, AZ 86304



Ecolab Inc.                              Flimp Media Inc.                   Hillyard Inc.
P.O. Box 70343                           2 Hayden Rowe Street               P. O. Box 802049
Chicago, IL 60673                        Hopkinton, MA 01748                Kansas City, MO 64180



Elizabeth India Gremillion               Frank Valdez                       Home Depot Pro
1510 W. North Loop Blvd.                 6142 Rose Valley                   PO Box 848392
Austin, TX 78756                         San Antonio, TX 78258              Dallas, TX 75284



Engage PEO                               Franklin Dance Team LTD            Hunton Andrews Kurth, LLP
3001 Executive Drive                     9208 S. 41st Street                PO Box 405759
ST Petersburg, FL 33762                  Franklin, WI 53132                 Atlanta, GA 30384



Entek                                    Frost National Bank                Illustratus
5177 Bellewood Court                     PO Box 34746                       8455 Lenexa Drive
Buford, GA 30518                         San Antonio, TX 78265              Lenexa, KS 66214



Facilitec East                           Gary Warm                          Indeed, Inc.
3851 Clearview Court                     27902 Cazador Trail                Mail Code 5160
Gurnee, IL 60031                         San Antonio, TX 78260              Dallas, TX 75266



Facilitec Southwest                      Getty Images, Inc                  Inez R. Esquivel
2300 Cold Springs Road                   PO Box 953604                      12010 Poinciana
Fort Worth, Tx 76106                     St Louis, MO 63195                 San Antonio, TX 78245
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 4 ofDIVISION
                                                                                           ANTONIO 8
Internal Revenue Service                 Johnston Pratt                     Len Hess Piano Service
Centralized Insolvency Office            George Barbour                     207 E Crestline Drive
P. O. Box 7346                           1717 Main Street, Suite 3000       San Antonio, TX 78201
Philadelphia, PA 19101-7346              Dallas, Texas 75201


Iron Mountain                            JPT Graphics, Inc                  Liquid Waste Solutions
P.O. Box 915004                          212 W Irving Blvd.                 650 W Bough Ln. Ste.150-204
Dallas, TX 75391                         Irving, TX 75060                   Houston, TX 77024



Ismael M Wylie                           Juan Escamilla dba Escamilla Com Loftin Equipment Company, Inc
5530 Indian Peak                         15420 West Hardy Road            P.O. Box 641055
San Antonio, TX 78247                    Houston, TX 77060                Dallas, TX 75264



J M Electronic Engineering Inc           Kalan Backflow Service             Long Term Solutions, Inc.
PO Box 397                               2022 Kendolph Drive                235 West Central Street
Round Rock, TX 78680                     Denton, TX 76205                   Natick, MA 01760



Jacobs Communications Inc.               Keith & Associates, Inc.           LSLH Trust
6212 Jacqueline Drive                    115 West 3rd Street                106 Chestnut Street
Plano, TX 75024                          Tulsa, OK 74103                    Stillwater, MN 55082



Jay E Thomas                             Kevin Cooley                       Maxim Health Systems
125 Grey Fox Cir                         5804 Babcock Rd #331               12915 Collection Center Drive
Spring Branch, TX 78070                  San Antonio, TX 78240              Chicago, IL 60693



Jesse Gonzalez                           Kirby Restaurant & Supply          Maxim Health Systems
2903 War Feather                         809 South Eastman Road             12558 Collections Center Drive
San Antonio, TX 78238                    Longview, TX 75602                 Chicago, IL 60693



JetStar Courier, Inc.                    Koetter Fire Protection of Austi McKesson Corporation
PO Box 852073                            16069 Central Commerce Drive     McKesson Medical-Surgical
Richardson, TX 75085                     Pflugerville, TX 78660           Dallas, TX 75320



Jillian Boldway                          LaSalle Stone Oak Management, LL MechTrend Solutions LLC
15514 Dawn Crest                         1900 Enchanted Way, Suite 200    P.O. Box 862
San Antonio, TX 78248                    Grapevine, TX 76051              Little River Academy, TX 76554



Johnston Pratt                           LD Products                        Medline Industries, Inc.
Sean M. Affleck                          3700 Cover Street                  Dept. 1080
1717 Main Street, Suite 3000             Long Beach, CA 90808               Dallas, TX 75312
Dallas, Texas 75201
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 5 ofDIVISION
                                                                                           ANTONIO 8
MedProperties Holdings, LLC              Occupational Health Centers of t PR Newswire Association LLC
2300 N. Field St                         PO Box 9005                      350 Hudson Street
Dallas, TX 75201                         Addison, TX 75001                New York, NY 10014



MedProperties Stone Oak, LLC     Omnicare Inc.                              Primo Solutions LLC
2300 North Field Street, Suite 2 Dept 781668                                26205 N 54th Avenue
Dallas, TX 75248                 Detroit, MI 48278                          Phoenix, AZ 85083



Melvin W. Warren, Jr                     On Shift, Inc.                     Progressive Business Publication
125 W Romana Street, Suite 215           PO Box 207856                      P.O. Box 3014
Pensacola, FL 32502                      Dallas, TX 75320                   Malvern, PA 19355



Meridian Research Group                  OneDay                           ReachLocal Inc.
2108 N. 41st Street                      5910 N Central Expy - Suite 1310 Attn: Kelly Barker
Seattle, WA 98103                        Dallas, TX 75206                 Plano, TX 75093



Michael T. Clancey                       PC Connection Sales Corp           Realpage Inc.
934 LaManda Blvd.                        DBA Connection                     PO Box 11407
San Antonio, TX 78201                    Pittsburgh, PA 15253               Birmingham, AL 35246



Mitchell W. Warren                       Perfect Feast                      Recognition USA
1900 Enchanted Way, Suite 200            PFR Corporate Gifts LLC            P. O. Box 831514
Grapevine, TX 76051                      Orem, UT 84057                     Richardson, TX 75083



NAAP                                     Pitney Bowes- Purchase Power       Rentokil Steritech
3604 Wildon Street                       P.O. Box 371874                    PO Box 13848
Eau Claire, WI 54703                     Pittsburgh, PA 15250               Reading, PA 19612



Nick Castilleja                          Popp Hutcheson PLLC                Richard A. Hailey
124 Diablo Drive                         1301 South Mopac Suite 430         14903 Eminence
Burleson, TX 76028                       Austin, TX 78746                   San Antonio, TX 78248



Nicole Gasaway                           Power Washer Repair of S Texas     Roto Rooter Service Company
76 E. Stony End Place                    14080 Nacogdoches Rd               5672 Collections Drive
The Woodlands, TX 77381                  San Antonio, TX 78247              Chicago, IL 60693



Norman P. Brown                          PowerSecure Service, Inc.          RR Donnelley
20271 Stone Oak Pkwy                     377 Maitland Avenue                PO Box 932721
San Antonio, TX 78258                    Altamonte springs, FL 32701        Cleveland, OH 44193
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 6 ofDIVISION
                                                                                           ANTONIO 8
S&AA, Inc dba Precise Communicat Shanna Lindsey                             Stericycle, Inc.
P.O. Box 50403                   20271 Stone Oak Parkway                    PO Box 6575
Denton, TX 76206                 San Antonio, TX 78258                      Carol Stream, IL 60197



Samuels Glass Company LLC                Sharps Compliance, Inc.            Sterling Talent Solutions
3011 NE Loop 410 Suite 120               PO Box 679502                      PO Box 35626
San Antonio, TX 78218                    Dallas, TX 75267                   Newark, NJ 07193



San Antonio Express News                 Sherwin Williams                   Stone Oak Property Owners Associ
Attn: Lorie Dye                          PO Box 840943                      c/o The Management Co of Stone O
San Antonio, TX 78205                    Dallas, TX 75284                   San Antonio, TX 78265



San Antonio Water System                 Signius Communications             Sugarloaf Memory Care
PO Box 2990                              PO Box 639236                      545 E. John Carpenter Frwy
San Antonio, TX 78299                    Cincinnati, OH 45263               Irving, TX 75062



San Antonio Water Systems                Spectrum                           Symonds Flags & Poles
2800 US 281                              1900 Blue Crest Lane               7503 Flagstone Drive
San Antonio, TX 78212                    San Antonio, TX 78247              Fort Worth, TX 76118



Second Wind Dreams, Inc.                 SPM Communications Inc.            Sysco
11115 Houze Road                         2030 Main Street                   PO Box 560700
Roswell, GA 30076                        Dallas, TX 75201                   Lewisville, TX 75056



Secretary of State, Texas                St. Charles Memory Care            TALA
P.O. Box 13697                           545 E John Carpenter Frwy #500     4505 Spicewood Springs Rd Suite
Austin, TX 78711                         Irving, TX 75062                   Austin, TX 78759



See the Sea, Inc.                        Stanley Steemer International In TD Industries Inc
6414 Spanish Earth                       PO Box 205819                    13850 Diplomat Drive
San Amtonio, TX 78233                    Dallas, TX 75320                 Dallas, TX 75234



Senior Housing Analytics                 Staples Business Advantage         Tex-Air Filter/Air Relief Techno
6612 Orland Street                       PO Box 660409                      5757 East Rosedale Street
Falls Church, VA 22043                   Dallas, TX 75266                   Fort Worth, TX 76112



ServiceTrac                              Staples Technology Solutions       Texas AirSystems LLC
9382 E. Bahia Drive                      P.O. Box 95230                     6029 W Campus Cir Dr, Ste 100
Scottsdale, AZ 85260                     Chicago, IL 60694                  Irving, TX 75063
 Debtor(s): Stone Oak Memory Care, LLC     Case No: 19-52375                          WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 7 ofDIVISION
                                                                                           ANTONIO 8
Texas Assisted Living Associatio The Home Depot Pro                         Uniform Wizard
4505 Spicewood Springs Rd.       PO Box 415133                              826 N. Hoagland Blvd
Austin, TX 78759                 Boston, MA 02241                           Kissimmee, FL 34741



Texas Comptroller of Public Acco The Image Group, Inc.                      US Foods
Revenue Accounting Division - Ba 1255 Corporate Drive                       3682 Collections Ctr Dr
P.O. Box 13528 Capitol Station   Holland, OH 43528                          Chicago, IL 60693
Austin, TX 78711


Texas Comptroller of Public Acco The LaSalle Group, Inc                     Verizon Wireless
P.O. Box 149348                  1900 Enchanted Way, Suite 200              PO Box 660108
Austin, TX 78714                 Grapevine, TX 76051                        Dallas, TX 75266



Texas Department of Aging and Di The LaSalle Group, Inc.                    Victor Soliz
Ann Skowronski, Litigation Unit 545 E. John Carpenter Fwy.                  20271 Stone Oak Pkwy
Mail Code W-615                  Irving, TX 75062                           San Antonio, TX 78258
701 W 51st Street
 Austin, TX 78751

Texas Department of Aging and Di The Payton Group                           Vigil Health Solutions, Inc.
PO Box 149030                    618 W. State Street                        136 E 8th St., #344
Austin, TX 78714                 Garland, TX 75040                          Port Angeles, WA 98362



Texas Dept Of Health And Human S Tiffany Smith                              VorroHealth
4900 N Lamar Blvd                9731 Morningfield                          PO Box 1185
Austin, TX 78751-2316            San Antonio, TX 78250                      Farmington, UT 84025



Texas Health & Human Services Co Time Warner Cable                          Waste Management of Texas Inc
P.O. Box 149030                  P.O. Box 223085                            PO Box 660345
Austin, TX 78714                 Pittsburgh, PA 15251                       Dallas, TX 75266



Texas Series of Lockton Companie TLG Family Management                      Waste Management Texas
Lockbox 893036                   545 E. John Carpenter Frwy #500            4730 East Loop 410
Richardson, TX 75081             Irving, TX 75062                           San Antonio, TX 78222



The Home Depot Pro                       Total Fire & Safety, Inc.          Water Works Maintenance & Repair
PO Box 404468                            7909 Carr Street                   7118 Westlawn Drive
Atlanta, GA 30384                        Dallas, TX 75227                   San Antonio, TX 78227



The Home Depot Pro                       U.S. Bank Equipment Finance        Wayfair, LLC
PO Box 844727                            P.O. Box 790448                    4 Copley Place, Floor 7
Dallas, TX 75284                         St. Louis, MO 63179                Boston, MA 02116
 Debtor(s): Stone Oak Memory Care, LLC    Case No: 19-52375                           WESTERN DISTRICT OF TEXAS
              19-52375-rbk Doc#9-1 FiledChapter:
                                         09/30/1911 Entered 09/30/19 21:59:26 Service List
                                                                                        SANPg 8 ofDIVISION
                                                                                           ANTONIO 8
Westfield Bank FSB
PO Box 668
Westfield Center, OH 44251



Winstead PC
Attn: Accounts Receivable
Dallas, TX 75201



Yardi Systems
P.O. Box 82572
Goleta, CA 93118



ZOHO Corporation
PO Box 894926
Los Angeles, CA 90189
